Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 14
b.	Pending: 1-20

Terminal Disclaimer
The terminal disclaimer filed on 1/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10586600 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 14 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“a support voltage higher than a supply voltage (Vcc) to the voltage transfer path until a monitored condition at a selected node is satisfied to relax gate-to-channel stress of the high-voltage transistor of the voltage transfer path”; for independent clam 1 and
“providing a control signal, via a memory controller, to controllably couple a support voltage, separate from and higher than the supply voltage (Vcc), to the signal transfer path via a first N-channel transistor until a monitored condition at a selected node is satisfied to relax gate-to-channel stress of the high-voltage transistor of the voltage transfer path”; for independent clam 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Song et al. (US 20180197608) --- Figs. 1, 3, 6 shows memory device with memory controller and plurality of memory cells. Figs. 9, 11 and 15 along with [0088]-[0090] describes transferring high voltage to memory access line SI through high voltage switch circuit 700. Then high voltage NMOS transistor 680 transfers a first voltage V1 to the selected selection line based on a first turn-on voltage V1+β.
But Song does not teach a monitored condition at a selected node is satisfied to relax gate-to-channel stress of the high-voltage transistor of the voltage transfer path as recited in claim 1.
Lee et al. (US 20070268774) --- Claims 8 and 18


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SULTANA BEGUM/         Primary Examiner, Art Unit 2824                                                                                                                                                                                               	1/20/2022